          Case 1:20-cr-00054-AJN Document 63 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                    8/10/21
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                 -v-                                                     20-cr-54 (AJN)

Tafari Gordon,                                                              ORDER

                               Defendant.


ALISON J. NATHAN, District Judge:

       There is a sentencing in this matter scheduled for September 2, 2021, at 10:00 a.m. Dkt.

No. 61. The proceeding will be held in person in Courtroom 906 of the Thurgood Marshall

United States Courthouse, 40 Centre Street, New York, New York. The Defendant’s sentencing

submission is due one week in advance of sentencing; the Government’s is due three days in

advance of sentencing.

       The proceeding may also be accessed by members of the public and press by dialing

(888) 363-4749 and entering access code 9196964#. All persons accessing the proceeding must

mute their lines unless given permission to unmute. Any recording or rebroadcasting of any

portion of the proceeding is strictly prohibited. Violations of this order can result in fines or

other sanctions.

       SO ORDERED.



 Dated: August 10, 2021                             ____________________________________
        New York, New York                                   ALISON J. NATHAN
                                                           United States District Judge
